 

Case 19-15265 Doc 233 Filed 04/20/20 Page 1 of 14

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF MARYLAND

_ In re: *
*
Toufic Salim Melki * Case No. 19-15265
* Chapter 11
*
DEBTOR *
* * * * * * * * * *
LINE ws

   

and The Burns Law Firm, LLC, hereby file this line notifying the Court ufidersigned, coy sel
does not represent and has not verified the Debtor’s compliance of service of the attached
document. Counsel does not make any reasonable inquiry into the substance ofthe affidavit

beyond reviewing the information supplied by the Debtor. vf

   

\ Céurfisel for Debtor
INFO@pburnsbankruptcyfirm.com

04/20/2020
Date

 
 

- * 1
renee eaters neta Watton Ottatine

 

  

Case 19-45265 Doc 233 “Filed'04/20/20 Page 2 of

 

BB he, te —
DEBTOR: TOUFIC’SALIM MELKI CASE NUMBER:  19-15265
OFFICE OF THE: UNITED STATES ‘TRUSTEE
DISTRICT OF MARYLAND .
MONTHLY OPERATING.REPORT - CHAPTER 11 [}check if this is-an
INDIVIDUAL DEBTORS amended report.
‘COVER SHEET AND QUESTIONNAIRE - FORM 3 . ;
‘For Period from: ~— 03/07/20 _ to. .. 47/2020. -

 

THis. REPORT MUST BE FILED WITH THE ‘COURT. 200A YS AFTER THE'END: OF THE MONT H
Debtor must attach.each of the: ‘following reports: documents unless the U.'S. Trustee has waived: the requirement In writing.

 

REQUIRED REPORTS / DOCUMENTS
1 Cash Flow Statement (Page 2) = «
2 Cash Reconciliation(s) and Narrative.(Page 3)
3. Cash Receipts Detail (Page 4)
4 Cash Disbursements Detail (Page 5)
5 Receipts and Disbursements Recap Case-to Date: (Page 6)

6: Bank Statements for All Bank Accounts open during any day during the period.
(remember to redact ail but the last four digits of bank:account number)

Fo ee eet ane miler tl iat dinltemtatet ev aentnels Rend =

 

 

QUESTIONNAIRE ‘Yes No
Please answer the questions below for the month being reported:
1, Did you deposit.all receipts into your DIP account this month? X
1a. Ifno, explain. —
I
2. Are all irisurance polides current and in effect? xX.

2

2a, If no, explain.**

 

3. Have ail post petition taxes s been timely filed and paid,-including quarterly -

estimated-taxes, if: ‘applicable?
3a. If no,.explain.** " TAXES ON 2019 IRA DRAWS'TO BE FUNDED

 

4. Did you pay all your bills on time this month? _X

5. Did you borrow money from anyone or has anyone made any payments on Xx

your behalf? *
5a. If yes, why?**

 

8, Other than postpetition mortgage or car. payinents, did you. pay any bills
you owed prior to-filing for bankruptcy?

7, Do you have any bank accounts open other than the DIP account?
7a. if yes, when will they be closed?

“If additional room is needed, please use the “Unusual Items" Section on page 3 to exp! fain.

(declare under penalty of Perjury that:this. Monthly Operating Report, and a
attachments are true, accurate and coirect to the best of my belief.

Executed on: 4/16/20 Signature (Debtor):

 

  

 

 

 

 

- Print name: TOUFIC SALIM-MELKI
T
Signature (Co-Debtor):
Print name: _
PAGE 4
Rev. 2017-04

-3.Gase 19-19265 - March 2020:individual_mionthly_operating: report ‘md

 
 

£%

«Case 19-15265 , Doc'233%F iléd:04/20/20 « Page:d.0f, 4

‘ ra ‘*
" ‘y
¢

ad

stew

DEBTOR: TOUFIC SALIM MELKI

a+.

For Period from: 3/7/2020 to __ 4f712020

CASH FLOW SUMMARY (SEE NOTE A)

(Transfers between the debtor's bank accounts are not to be reflected on this page.)

4. Beginning Cash Balance
/2. Cash Receipts

 

 

 

 

 

 

 

CASE NUMBER: “. 19-15265

 

 

 

 

 

 

 

Wages $
Sole Proprietorship Revenues ‘
. Draws from owned entities other than Sole Prop 38,200.00
Rental Income iS 496.00
Other
Other
Other
Total Cash Receipts for the month $ 43,696.00
“ 3. Cash Disbursements
Primary residence: Rent or home mortgage payment $ 3,700.00
: Utilities and Communication related Expenses §30.12
Home maintenance (repairs/upkeep/association dues) 48.00
Food /‘Groceries / Housekeeping supplies 607.16
Restaurants/Entertainment/Recreation "40.55
Clothing / Laundry / Personal Care ” 0.00
Charitable and Religious Contributions 0.00 °
Insurance payments 711.17
Installment payments (including car payments)
Transportation related (gas, parking, tolls) 2 0.00
Alimony, maintenance, support of others 10,056.00
Legal / Professional Fees / U.S. Trustee Fees 4,500.00 «
Sole Proprietorship Expenses
Rentai Property related: mortgages / expenses / repairs 4,571.99 °
Other CHILDREN AND CHILD CARE 1,222.84
Other POSTAGE AND DELIVERY 23.15
Other: STORAGE 274.00 %
Other *
Other. -
Total Cash Disbursements for the month $ 26,254.98
4. Net Cash Flow for Month /
(Total Cash Recelpts less Total Cash Disbursements) (B-C) 17,441.02
, i
Surplus rental retained in Retina One LLC -5,013.00
6. Ending Cash Balance (A+D)$ 14,823.28
CALCULATION OF DISBURSEMENTS FOR UNITED STATES TRUSTEE QUARTERLY FEES
Total Disbursements for the Month (from above) 26,254.98
Add: Any amounts paid on behalf of the debtor by others :
Disbursements for U.S. Trustee Fee Calculation 26,254.98
PAGE 2

(A) The term “cash” includes all forms of currency i.e., checks, cash, money orders, etc.
(1) Current month beginning cash balance should equal the previous month's ending balance.

| Rev. 2017-04

  

$ 2,395.26 (1) A

es,

 
 

 

MB a eee ” nthe =

DEBTOR: TOUFIC SALIM MELKI Case Number: 19-18266
¢ ~ whe . af

a> ~ ere ~
A. BANK ACCOUNTS THAT ARE OPEN AT END OF THE PERIOD

La

CAPITAL

CHECKING

at End of 14

14

Note: Attach a copy of the bank statement and bank reconciliation for every account that was open during
any point in time during the period, whether It is a prepetition account or a DIP account.

 

 

B. AMOUNTS OWED TO OTHERS at the end of the Period (post-petition omily)

 

 

 

 

 

 

 

 

 

 

Are post petition mortgage payments current? No Yes|YES
Do you have other past due post petition bills? No}|NO Yes
if yes, how much do you owe, including past due mortgage payments? $

 

(Please attach a list of the creditors and amounts owed)

 

' i

C. AMOUNTS OWED TO YOU at the end of the Period (both pre and post-petition)

 

 

 

 

Does anyone owe you any money? No|NO Yes

 

 

 

 

If yes, how much is owed to you? $
(Please attach a list of the purpose and amounts owed)

 

 

1 ! 1 boos 4

D. UNUSUAL ITEMS ;
Please provide a description of any unusual financial transactions or changes.to your financial condition since the
past reporting period.

 

PAGE 3
Rev: 2017-04

 
 

 

DEBTOR: TOUFIC.SALIM MELKI CASE #: 19-15265

 

The term "cash" includes all forms of

CASH RECEIPTS DETAIL : _ {eurrencyi.e., checks, cash, money

 

 

 

 

orders, etc. :
For Period: " 3/7/2020 to “4/7/2020
* ' (attach additional sheets as necessary) ooo. a
. - ~ OF ms ~ TO
Bank Name CAPITAL ONE BANK Last four digits of account number 7415

A. Foreach counter deposit made during the period, record the following information:

 

 

 

 

 

 

 

 

 

| Date | | Payer {| Description || Amount}
3/13/20 TOUFIC S MELK! PAYMENT FROM S-CORP ACCT 4,800.00
3/16/20 .* TOUFIC S MELKI PAYMENT FROM S-CORP ACCT "4,800.00

~ 3/24/20 TOUFIC S MELKI” PAYMENT FROM S-CORP: ACCT 6,000.00
3/31/20 TOUFIC S MELK! PAYMENT FROM S-CORP ACCT 9,500.00
4/2/20 .TOUFIC S MELKI PAYMENT FROM S-CORP ACCT 4,800.00
4/6/20 _ TOUFIC S MELKI PAYMENT FROM S-CORP ACCT. 6,500.00
4/6/20 TOUFIC S MELKI PAYMENT FROM S-CORP ACCT 4,800.00

 

 

 

 

 

 

 

 

 

 

 

 

e

B. For direct deposits to your account which identify the source of the deposit,
just record the grand total of all of these deposits. 0.00

C. Deduct transfers between accounts made to this account included in
. SectionAorBabove. _ + 0.00

+

Total Cash Receipts $ 38,200.00
This total should agree with Page 2

PAGE 4
Rev. 2017-04

 
 

 

DEBTOR: TOUFIC SALIM MELKI CASE #: 19-15265

 

The term "cash" includes all forms

CASH DISBURSEMENTS DETAIL of currency I.e., checks, cash,

money orders, etc.

For Period: 3/7/20 to 417/20 t
(attach additional sheets as necessary)

 

 

 

Bank Name CAPITAL ONE BANK Last four digits of account number 7415

» A. Forall checks written, record the detail of each showing the following information: , :
| Date: | [ChackNo}[- .  Payes 1 | Description (Purpose) 1 | Amount > |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/11/20 187 CYNTHIA MELKI CHILDREN EXPENSES “270.00
te 3/17/20 198 CYNTHIA MELKI CHILDREN EXPENSES 70.00
3/23/20 199 BURNS LAW FIRM LEGAL FEES ESCROW 4,500.00
4/7/20 200° CYNTHIA MELK! CHILD SUPORT AND ALIMONY 10,056.00
3/30/20 201 DESTA TESAFAYE CHILD CARE EXPENSES 525.00
3/13/20 ACH DEBIT WASHINGTONIAN CONDO FEES 583.00

 

 

 

 

 

 

 

 

e , , . : ‘ t

B. For direct debits to your account which identify the who is being paid, just record
the grand total of all of these withdrawals 10,250.98

C. Deduct transfers between accounts made to this account included in
Section A or B above. ‘

Total Cash Disbursements $ 26,254.98
This total should agree with Page 2

PAGE 5 :
* . Rev. 2017-04

 
 

§

Case 19-15265 Doc 296 Filed 04/20/20

soot

*

‘Debtor:
Date Case was filed:

Jan
Feb
Mar
LA
May ~
Jun
Jul
Aug
Sep
Oct
Nov

Dec

* TOTAL

TOUFIC SALIM MELKI

 

4/18/2019

 

Case #:

RECEIPTS AND DISBURSEMENTS RECAP

 

19-15265

This form is to be used to record Monthly Operating Reports’ Receipts and Disbursements filed to date. *

It serves as a running total of overall cash receipts and cash disbursement and net income (or loss) for the case.

NOTE: These amounts are directly obtained from Page 2 of the associated MOR.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year: 2019 Year: 2020_
Receipts Disb Net Receipts-2 Disb-2 Net-2
- 115,457 115,156 301
- 199,302 196,474 2,828
- 43,696 26,255 17,441
5,700 2,637 3,063 -

“ 23,296 12,945 10,351 -
20,805 29,022 (8,217 :
77,598 78,140 (542) -
45,157 38,190 6,967 - -
88,492 99,957 (1,465 -
107,236 83,838 23,398 :

_ 22,881 29,722 (6,841) ‘.
112,371 . 405,190 7,184
503,536 469,641 33,895 358,455 337,885 20,570

PAGE 6

Rev. 2017-04

 
 

   

Toufic S Mella - Debtor i in Possession MONTHLY OPERATING REPORT

: Case No: "19-15265 . DIP
For the Period from 3/7/2020 4/7/2020 Amounts Difference

 

1 Beginning Cash Balance

Yn

2,395.26 A

Age 2 Cash Receipts
"Wages . ° -
pO Sole Proprietorship Revenues >
ef Draws from owned entities other than Sole Prop 38,200.00
Rental Income
- . Other IRA withdrawal. from Fidelity
Other Draw from Fidelity Brokerage Account
Other Withdrawal from owned entity

Total Cash Receipt for the month 38,200.00 B

"3 Cash Disbursements «
. Primary residence: Rent or home mortgage payment 3,700.00
Utilities and Communication related expenses 530.12
“Oo, !  Home-maintenance repairs/upkeep/association dues) 48.00
Food/Groceries/Housekeeping supplies 607.16
Restaurants/Entertainment/Recreation 10.55
Clothing/Laundry/Personal care |
Charitable/and Religious Contributions
Insurance payments _ . 741.17
Installment payments (including car payments)
Transportation related (gas, parking, tolls)
Alimony, maintenance, support of others 10,056.00
> Legal/Professional Fees/US Trustee Fees 4,500.00
¥ “ ., Sole Proprietorship Expenses
Rental Property rclated mortgages/expenses/repairs 4,088.99
* “ Other Postaage and Delivery 23.15
Other Children and Child Care 1,222.84
Other Storage 274.00
Other Cash for expenses

 

Total Cash Disbursements for the month « 25,771.98 C
Surplus/Defii rental retained in Retina One

4 Net Cash Flow for the Month
(Total Cash Receipts less Total Cash Disbursements) 12,428.02 D

5 Ending Cash Balance 2 14,823.28 -E

CALCULATION OF DISBURSEMENTS FOR UNITED STATES TRUSTEE QUARTERLY
Total Disbursements for the month (from above) . ” 25,771.98
Add: Any amounts paid on behalf of debtor by others -

“ Disbursements for US Trustee Fee Calculation 25,771.98

 

 

 

 

 

Page 1 of 2 Melki - March 2020 MOR worksheet 04-16-2020 4/16/2020

 

 
ve

 

"Case 19-15265 Doc

Toufic S Melki - Debtor in Possession

Case No: 19-15265
For the Period from

1 Beginning Cash Balance

2 Cash Receipts
Wages
Sole Proprietorship Revenues
Draws from owned entities other than Sole Prop
Rental Income .
Other IRA withdrawal from Fidelity
Other Draw from Fidelity Brokerage Account
Other Withdrawal from owned entity

Total Cash Receipt for the month

3 Cash Disbursements
. Primary residence: Rent or home mortgage payment
Utilities and Communication related expenses
Home maintenance repairs/upkeep/association dues)
Food/Grocéries/Housekeeping supplies
Restaurants/Entertainment/Recreation
Clothing/Laundry/Personal care
Charitable/and Religious Contributions
Insurance payments
Installment payments (including car payments)
Transportation related (gas, parking, tolls)
Alimony, maintenance, support of others
Legal/Professional Fees/US Trustee Fees
Sole Proprietorship Expenses : ’
Rental Property related mortgages/cxpenses/repairs
Other Postaage and Delivery
Other Children and Child Care
Other Storage

Other Cash for expenses

*

Total Cash Disbursements for the month
Surplus/Deficit rental retained in Retina One

4 Net Cash Flow for the Month
(Total Cash Receipts less Total Cash Disbursements)

5 Ending Cash Balance z

CALCULATION OF DISBURSEMENTS FOR UNIT

: MONTHLY OPERATING REPORT

 

From Owned Entities

IRCW Draws RCWPdExp - RIDraws ~—R Rentals Total added

 
 

“TOTAL
Amounts

 

5,496.00

 

5,496.00 f

483.00

 

 

Total Disbursements for the month (from above)
Add: Any amounts paid on behalf of debtor by others
Disbursements for US Trustee Fee Calculation

 

5,013.00 §
5,013.00 §
483.00

ok
483.00

 

 

Page 2 of 2

Melki - March 2020 MOR worksheet 04-16-2020

 

  
   
 
   
 

4/16/2020

 

 
 

de

“. 04/16/20

Cash Basis

  

Gase:19-15265 Doc 233 Filed 04/20/20

Toufic S Melki

Profit & Loss
sot March 7 through April 7, 2020

Ordinary Income/Expense
Expense
Mortgages Paid.
Child Care Expenses
Children Expenses
Children Movies and Games
Child Support Paymen'
Condo Fees .
Groceries
Household Expenses
Postage and Delivery
Professional Fees
Legal Fees

* Total Professional Fees

Insurance

Payments to Spouse
Rent

Restaurants

Storage

Telephone

Utilities

Total Expense

Net Ordinary Income

Other income/Expense
Other Income
Oraws from RCW
Draws from RCW-PNC Bank
Draws from RCW-Citibank

Tota! Draws from RCW
Total Other Income
Net Other Income

Net Income

 

at

Mar 7 - Apr 7, 20

2,977.52
525.00
675.86

21.98

4,556.00

1,111.47
607.16

48.00
23.15

4,500.00
4,500.00

711.17
5,500.00
3,700.00

10.55
274.00
222.26

~ 307.86

25,771.98
-25,771.98

15,600.00
22,600.00

38,200.00
38,200.00
38,200.00
12,428.02

Page 1

 

 
 

 

  

 

eS

er Tot Oyen ern

____ Case 19:15265 _ Doc 233

 

 

  

MANAGE YOUR CASH

TOUFIC SALIM MELKI DEBTOR IN POSSESSION

DISTRICT OF MD - GREENBELT DIVISION

CASE # 19-15265

1014 WILLOWLEAF WAY
POTOMAC, MD 20854
POTOMAC MD 20854

I

CASH MANAGEMENT CHECKING MONEY MARKET

 

  

CDs LOANS

Speak to a dedicated business solutions expert
at 1-888-755-2172 — a one-stop number for
both your business and personal needs.

I

|

pa

 

ACCOUNT DETAIL FOR PERIOD MARCH 07, 2020

Commercial Checking @HNN7 415

- APRIL 07, 2020

“ ACCOUNT SUMMARY FOR PERIOD MARCH 07, 2020 - APRIL 07, 2020
uy
r é - r TOUFIC SALIM MELKI DEBTOR IN
Commercial Checking @@NE7415 . ~ POSSESSION
Previous Balance 03/06/20 $2,395.26 Number of Days in Cycle 32
8 Deposits/Credits $38,218.97 Minimum Balance This Cycle $1,887.77
34 Checks/Debits ($25,790.95) Average Collected Balance $7,160.83
Service Charges $0.00
Ending Balance 04/07/20 $14,823.28

TOUFIC SALIM MELKI DEBTOR

IN POSSESSION

 

 

Date : Description Deposits/Credits __ Withdrawals/Debits Resulting Balance
03/09 Debit Card Purchase MOMS OF GAITHERS $131.14 $2,264.12
§27181 030720 MOMS OF
GAITHERSBURG ROCKVILLE MD
03/10 “ACH Withdrawal VERIZON $106.35 $2,157.77
PAYMENTREC 031020 TOUFIC S MELK!
8544451020001
03/11 Check 187 * $270.00 $1,887.77
03/12 ATM Check Deposit $4,800.00 $6,687.77
03/12 Debit Card Purchase WALGREENS STORE $20.97 $6,666.80
INOO60 031220 WALGREENS STORE 4720
BL ARLINGTON VA
03/12 Debit Card Purchase 031220 PEPCO $307.86 $6,358.94
SPEEDPAY 202 833 7500 DC
03/13 Debit Card Purchase 031320 TAIPEI $10.55 $6,348.39
TOKYO ROCKVILLE MD
03/16 ATM Check Deposit $1,800.00 $8,148.39
03/16 Debit Card Purchase Return NORDSTROM $18.97 $8,167.36
7111 D 302710 031420 NORDSTROM i
7111 DEMOCRA BETHESDA MD
Thank you for banking with us. PAGE 1 OF 4 =
Products and services are offered by Capital One, N.A., Member FDIC.
MEMBER

©2020 Capital One. All rights reserved.

runt meee
LENDER

 

 
 

fo

fw

5 S€ase.19-15265 Doc 233% Filed: 04/20/20 : * Page'sZat

     

An Important Messagé to Our Clients

What should | do if | find an error or problem on my statement?

In case of error or questions about your electronic transfers telephone us at 1-888-755-2172 or write us at Capital
One, N.A., 7933 Preston Rd. Plano, Texas 75024, Attn: Customer Service Center as soon as you can, If you think your
statement or receipt is wrong or if you need more information about a transfer on the statement or receipt.

For small business accounts: Please refer to your Electronic Fund Transfer Agreement/Disclosure for additional
Information.

For consumer accounts: We must hear from you no later than 60 days after we sent you the FIRST statement on which
the error or problem appeared.
1. Tell us your name and account number (if any).
2. Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe It is
an error or why you need more information.
3. Tell us the dollar amount of the suspected error.

We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do
this, we will credit your account for the amount you think is in error, so that you will have the use of the money during
the time It takes us to complete our investigation.

PAGE 2 OF 4

PSI: 0/ SHC: 0/LOB :S

wt

 

 

 

 

 
A
~

 

TOUFIC SALIM MELKI DEBTOR IN POSSESSION

 

DISTRICT OF MD - GREENBELT DIVISION
CASE # 19-15265

* Case 19-15265_ Doe 23%

     

# Filed 04/20/20 Page 13.0f 14 *

MANAGE YOUR CASH

or UE Ea a PM dD OMY Ao

ACCOUNT DETAIL CONTINUED FOR PERIOD MARCH 07, 2020 - APRIL 07, 2020

Date
03/16

03/16

: DEM BETHESDA
Debit Card Purchase MOMS OF GAITHERS

03/16

” GAITHERSBURG
Debit Card Purchase MOMS OF GAITHERS

03/16
03/16
03/17
03/18
03/19 »

03/19 —

03/20

Description
ATM withdrawal ATM WITHDRAWAL
CB16 031420 FALLS GROVE
ROCKVILLE MD
Debit Card Purchase NORDSTROM 0623
INQO65 031420 NORDSTROM 0623 7111
. MD

527181 031520 MOMS OF
ROCKVILLE MD

527181 031620 MOMS OF
GAITHERSBURG ROCKVILLE MD
Debit Card Purchase 031620
NORDSTROM 0623 BETHESDA
MD

Check 198

Debit Card Purchase THE UPS STORE 7
0002 031820 THE UPS STORE 7086 45
ARLINGTON VA

Debit Card Purchase MOMS OF
ARLINGTO 527178 031920 MOMS OF
ARLINGTON ~ ARLINGTON VA
Recur Mobile Debit Purchase 031920
NETFLIX COM * NETFLIX COM
CA ;

ACH Withdrawal LIBERTY MUTUAL
PAYMENT 032020 MELK!I TOUFIC S

” H3723816924940

03/23

03/23
03/24
03/24
03/27

03/30

Debit Card Purchase SAFEWAY 1048
464202 032120 SAFEWAY 1048
ARLINGTON VA

Check 199 -

ATM Check Deposit

Recur Debit Card Purchase 032420 ETSY
COM =z BROOKLYN NY
Debit Card Purchase 032720 SQ RAFFIS
VALET CLEAN ARLINGTON VA
Debit Card Purchase CVS PHARMACY 01
IN0065 032920 CVS PHARMACY 01 *
01449 ROCKVILLE MD

Deposits/Credits Withdrawals/Debits

$120.00

$189.73
$44.66
4 .

$125.93

$45.63

$70.00
$23.15

$44.61

$8.99

$257.50

” $55.45

! $4,500.00
$6,000.00

$73.36

$48.00

$46.11

Resulting Balance
$8,047.36

$7,857.63
$7,812.97
4

| $7,687.04
$7,641.41

$7,571.41
$7,548.26

$7,503.65
$7,494.66
$7,237.16
$7,181.71

$2,681.71
$8,681.71
$8,608.35

$8,560.35

$8,514.24

- PAGE 3.OF 4 4
Products and services are offered by Capital One, N.A., Member FDIC. 3 * ~
©2020 Capital One. All rights reserved. MEMBER

FDIC ==
ACCOUNT DETAIL CONTINUED FOR PERIOD MARCH 07, 2020

 

 

Case 19-15265 +

  

- APRIL 07, 2020

 

 

 

 

 

 

 

Date Description * Deposits/Credits Withdrawals/Debits Resulting Balance
03/30 Debit Card Purchase GIANT 0106 001 $17.51 $8,496.73
032920 GIANT 0106 rn .

ROCKVILLE MD
03/30 Recur Mobile Debit Purchase 033020 $12.99 $8,483.74
NETFLIX COM 866 5797172
CA
03/30 Check 201 $525.00 $7,958.74
03/31 ATM Check Deposit $9,500.00 $17,458.74
04/02 Recur Debit Card Purchase 040220 $274.00 $17,184.74
EZSTORAGE GAITHERSBURG
GAITHERSBURG MD
04/02 ACH Withdrawal Washington Metro WEB $3,700.00 $13,484.74
PMTS 040220 Toufic Melki QY7YR2
04/02 ACH Withdrawal WU BAYVIEWLOAN $2,616.00 $10,868.74
WU/BAYVIEW 040220 TOUFIC MILKI
0002753670
04/02 ACH Withdrawal WU BAYVIEWLOAN $361.52 $10,507.22
WU/BAYVIEW 040220 TOUFIC MILKI
0002753655
04/03 ATM Check Deposit $4,800.00 $15,307.22
04/03 " Debit Card Purchase SAFEWAY 1956 $46.89 $15,260.33
464301 040320 SAFEWAY 1956 >
ROCKVILLE MD
04/03 ACH Withdrawal THE ATRIUM UOA DIR $1,111.47 $14,148.86
DEBIT 040320 MELK!, TOUFIC
017660 0728 02
04/03 ACH Withdrawal LIBERTY MUTUAL $355.75 $13,793.11
PAYMENT 040320 MELKI TOUFIC S
AO0OS23839169640
04/03 ACH Withdrawal LIBERTY MUTUAL $97.92 $13,695.19
PAYMENT 040320 MELKI TOUFIC S
. LJ123857051310 .
04/06 ATM Check Deposit $6,500.00 “ $20,195.19
04/06 ATM Check Deposit * $4,800.00 $24,995.19
04/07 ACH Withdrawal VERIZON $115.91 $24,879.28
PAYMENTREC 040720 TOUFIC MELKI
1510293050001
04/07 Check 200 $10,056.00 $14,823.28
Total $38,218.97 $25,790.95
‘ TOUFIC SALIM MELKI DEBTOR
Commercial Checking M7 415 IN POSSESSION
Checks * designates gap in check sequence
Check No. Date Amount CheckNo. Date Amount CheckNo. Date Amount
187 03/11 $270.00 199 03/23 $4,500.00 201 03/30 $525.00
198° 03/17 $70.00 200 04/07 $10,056.00

PAGE 4 OF 4

os

 
